Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2,5-7 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the metal canopy is adapted to be assembled from laser cut, galvanized steel pieces without welding any of said steel pieces”.  It is unclear of the laser cut galvanized steel pieces are the same as or in addition to any or all of the arches cross beams, support poles, vertical profile, left hand upper profile, right hand upper profile, left hand lower profile, right hand lower profile, and the short profiles previously recite din the claim.  If they are in addition to it is unclear how they are assembled to form the metal canopy and how they relate to the other structural members recited in the claim; if they are the same then proper antecedent basis and/or clarification regarding the pieces is necessary as the claim currently is confusing regarding the scope of the invention.  Accordingly, the claim will be examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,5,6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Amos Hays (6293057).
Claim 1. A metal canopy structure, comprising: 
(a) a plurality of arches (160) arranged in parallel formation, equally spaced apart, each of said arches having a planar construction and disposed on a plane running along a first axis (as seen in the figures and noted in the disclosure); 
(b) a plurality of cross beams (215), at least a portion thereof arranged in parallel formation, each of said cross beams disposed on a second axis perpendicular to said first axis and mechanically coupled to at least a portion of said plurality of arches (as seen in the figures and noted in the disclosure); and 
(c) a plurality of support poles (340), wherein each of said arches is mechanically coupled to a pair of said plurality of support poles; 
wherein each of said plurality of arches comprises: 
(i) a vertical profile (355 and/or 320 in the center at 350 as seen in figures 1,2 and/or 365, and/or 370 and/or375), disposed along a third axis, said third axis perpendicular to both said first axis and said second axis; 
(ii) a left hand upper profile (142 or 325) and a right hand upper profile (the other 142 or 325) mechanically coupled to said vertical profile; 
(iii) a left hand lower profile (142A or 325A) and a right hand lower profile (the other 142A or 325A) both mechanically coupled to said vertical profile, said upper and lower profiles each disposed at an acute angle relative to said vertical profile (as seen in at least figures 1,2); 
(iv) a plurality of short profiles (320), a first half of said short profiles disposed between said left hand upper and lower profiles and a second half of said short profiles disposed between said right hand upper and lower profiles, said short profiles mechanically couples to said upper and lower profiles (as noted in the figures and disclosure); 
wherein the metal canopy is adapted to be assembled from laser cut, galvanized steel pieces without welding any of said steel pieces (where the metal canopy of Amos Hays is disclosed as steel and further discloses the use of bolt connections, accordingly upon reading the disclosure one of ordinary skill in the art would understand that the structure is adapted to be assembled from laser cut galvanized steel pieces without welding since the device is constructed in such a way that it could be assembled without welding and could be made equally well with laser cut galvanized steel as with the disclosed steel, therefore it is considered to be capable of, and therefore adapted to be assembled from laser cut, galvanized steel pieces without welding any of said steel pieces).
Claim 2. The metal canopy of claim 1, wherein said right and left hand upper profiles are secured to an upper portion of said vertical profile by sandwiching adjacent portions of said right and left hand upper profiles and said vertical profile between two holder legs (the sides of 350) and affixing said holder legs thereto with fasteners (as noted in the figure and disclosure).
Claim 5. The metal canopy of claim 1, wherein said vertical profile includes two parallel holes (as seen in at last 370,365,375) at a top end thereof by which each of said arches can be raised by a lifting mechanism.
Claim 6. The metal canopy of claim 1, wherein said plurality of short profiles includes:
 (A) a plurality of vertical short profiles, each of said plurality of vertical short profiles being disposed parallel to said vertical profile; and (B) a plurality of angled short profiles, each of said plurality of angled short profiles having a first end thereof proximal a first adjacent vertical short profile and a second end thereof proximal a second adjacent vertical short profile (as seen in at least figures 1-2,7-8 and as noted throughout the disclosure).
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6/26/22 have been fully considered but they are not persuasive.
Applicant’s arguments that Hays makes no mention of using galvanized steel parts and that Hays necessitates welding which would ruin the coating are not persuasive.  The claim recites “adapted to be assembled from laser cut, galvanized steel pieces”, the structure of Hays is constructed of steel and the parts are so formed that they are capable of and therefore adapted to be made equally as well with laser cut galvanized steel as with the disclosed steel, therefore it is adapted to be assembled from laser cut, galvanized steel pieces, as best understood in light of the 112,b rejections.  Additionally the claim further recites “without welding any of said steel pieces”, the structure of Hays is adapted to be assembled without welding any said steel pieces by the fact that it is so constructed that it could be assembled without welding even though Hays discloses welding.  Applicant’s argument that Hays necessitate3s welding is not persuasive.  Hays discloses welding, but does not suggest or teach that welding is necessary.  Additionally, Hays discloses connections by bolt (col. 6, lines 55-60).  Accordingly, even though Hays does disclose assembling with welds but does not preclude assembly by other means, and the structure is adapted to be assembled without welding equally well based on the construct, design and materials of the structure.  Accordingly applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M,F 7:30-3:30 est; T,W 7:30-11:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635